           Case 1:19-cv-09803-VEC Document 34 Filed 09/24/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 09/24/2020
 -------------------------------------------------------------- X
                                                                :
  GO NEW YORK TOURS, INC.,                                      :
                                                                :
                                              Plaintiff,        :
                                                                : 19-CV-9803 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
 TOUR CENTRAL PARK INC.,                                        :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 24, 2020, the parties called Chambers about a discovery

dispute;

       IT IS HEREBY ORDERED THAT the parties are to appear at a telephonic conference on

Tuesday, September 29, 2020, at 4:00 P.M. All parties and any interested members of the

public must attend by dialing 1-888-363-4749, using the access code 3121171, and the security

code 9803. All attendees are advised to mute their phones when not speaking and to self-identify

each time they speak.



SO ORDERED.

                                                   _________________________________
Date: September 24, 2020                                 VALERIE CAPRONI
      New York, NY                                       United States District Judge
